Citation Nr: 0622137	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  99-08 848A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an initial rating higher than 50 percent 
for PTSD.

3. Entitlement to an increased rating for service-connected 
compression fracture of T6, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

Additional evidence was received at the Board in November 
2005, and the veteran waived initial consideration of this 
evidence by the RO.  See 38 C.F.R. § 20.1304 (2005).

The issues of service connection for a lumbar spine 
disability, and an initial rating higher than 50 percent for 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The compression fracture of T6 is not productive of 
moderate intervertebral disc syndrome, recurring attacks or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; or forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphyosis.

2.  The compression fracture of T6 results in a demonstrable 
vertebral deformity confirmed by X-ray. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
evaluation for a compression fracture of T6 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5235, 5243 (2005).    

2.  The criteria for a separate 10 percent disability 
evaluation for a demonstrable vertebral deformity of T6 have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran's compression fracture of T6 is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), intervertebral disc syndrome, 
mild. 

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. Pt. 4). Subsequently, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003. See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Pt. 4). These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded. 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000. Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date. As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the criteria effective prior to September 26, 2003, the 
former Diagnostic Code 5293, intervertebral disc syndrome, 
when disability is moderate, with recurring attacks, a 20 
percent evaluation is warranted.

Under the former Diagnostic Code 5285, residuals of fracture 
of the vertebra, a 60 percent evaluation is warranted for 
residuals of a fracture vertebra without cord involvement; 
with abnormal mobility requiring a neck brace (jury mast). A 
100 percent evaluation is warranted for residuals of a 
fracture of vertebra with cord involvement, where a veteran 
is bedridden, or required to wear long leg braces. It is also 
provided that cases are rated based in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.

Under the former Diagnostic Code 5291, limitation of motion 
of the dorsal spine, a 10 percent rating is warranted for 
moderate and severe limitation of motion; the maximum rating 
available.

The new regulations indicate that the general rating formula 
provides for the following disability ratings for diseases or 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
It applies to Codes 5235 to 5243 unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of 
the spine, a 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphyosis.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, provides for a 20 percent disability 
rating for disability with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.

The veteran's medical history shows that during service, as a 
result of a motor vehicle accident, he sustained a 
compression fracture of T6. At discharge from service it was 
reported that the problem had resolved without sequelae.  

In December 1997, a VA X-ray of the thoracic spine revealed a 
minimal compression deformity involving, D6-7 (T6-7).  A VA 
medical examination of the spine in March 1998 revealed there 
was normal range of motion of the dorsal and lumbar spine. An 
X-ray in December 1998 confirmed a minimal compression 
deformity involving D6-7 (T6-7).  

A VA medical examination of the spine was performed in 
January 2005. The veteran reported that he had upper and 
lower back pain, and he had severe flare-ups of back pain 
occurred every 5 to 6 months and lasted longer than 2 weeks.  
It was reported that thoracic spine pain radiated the 
anterior chest during deep inspiration. The veteran reported 
moderate constant back pain that radiated into the left leg. 
The examiner reported that the veteran had intervertebral 
disc disease of the lumbar spine, and that there were no 
incapacitating thoracic intervertebral disc symptoms.     
There was no ankylosis of the thoracolumbar spine or 
objective evidence of thoracic sacrospinalis in terms of 
spasm, pain on motion, guarding, or weakness.  There was pain 
on motion involving the lumbar sacrospinalis.  

Range of motion studies of the thoraco-lumbar spine revealed 
that flexion was 0 to 70 degrees with pain, extension was 
from 0 to 0 degrees, left lateral flexion was from 0 to 10 
degrees, and right lateral flexion and left and right 
rotation were from 0 to 20 degrees.  It was reported that 
there were vertebral fractures at T5 and T6, both with less 
than 10 percent loss of height. An X-ray report of the 
thoracic spine revealed generalized osteopenia, degenerative 
arthritis, and several compression deformities most probably 
on a chronic basis. The diagnosis was residuals, compression 
fracture thoracic vertebrae 5 and 6; spondylolisthesis, grade 
I; lumbar spondylolysis; herniated disc L5-S1. The examiner 
opined that the veteran's thoracic compression fractures did 
not affect his function.  

Analysis        

The veteran asserts that a rating in excess of 10 percent is 
warranted for his service connected compression fracture of 
T6.  

The medical evidence reveals the veteran has substantial 
pathology of the spine, although primarily associated with 
lumboscaral spine, a non service connected disability.  
Thoracic pain that radiates to the chest has been reported.  
However, from an objective clinical standpoint, a VA examiner 
has opined that the veteran has no thoracic intervertebral 
disc symptoms. The clinical data is absent for medical 
evidence of moderate intervertebral disc syndrome, recurring 
attacks under the old rating criteria or intervertebral disc 
syndrome under the new rating criteria requiring 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. There 
is medical evidence of substantial limitation of motion of 
the thoracolumbar spine in all planes as demonstrated in the 
January 2005 VA medical examination of the spine. While, 
substantial disablement of the lumbar spine is shown, there 
is no indication from the clinical data that the limitation 
of motion of the thoracolumbar spine is attributable to the 
service connected compression fracture of T6. In fact, a VA 
examiner has opined that the veteran's thoracic compression 
fractures do not affect his function.    

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Pain on motion associated with the lumbar 
spine has been reported, but as indicated previously, the 
thoracic compression fractures do not affect the veteran's 
function. Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45 
or 4.59 do not provide a basis for a higher rating.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The weight of the evidence is against 
the veteran's claim, and an increased evaluation for a 
compression fracture of T6 is not warranted. 

The medical evidence in this case does not show that the 
veteran meets the criteria necessary for an increased 
evaluation under either the old rating criteria for 
intervertebral disc syndrome or the new rating criteria for 
diseases and injuries of the spine and intervertebral disc 
syndrome.  However, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (as effective prior to 
September 26, 2003), a separate rating of 10 percent is 
available for a demonstrable deformity of a vertebral body. 
The medical evidence here has consistently shown radiological 
evidence of a deformity of T6. In that the T6 deformity is 
evident and confirmed by X-ray, a separate 10 percent rating 
for demonstrable deformity of T6 is warranted.




ORDER

An increased rating for a compression fracture of T6 is 
denied.  

A separate 10 percent rating for a demonstrable deformity of 
T6 is granted, subject to the law and regulations governing 
the payment of monetary benefits 


REMAND

Service connection for PTSD and a lumbar spine disability are 
the remaining issues on appeal.  Regarding service-connection 
for PTSD, records in the claims folder show that in August 
2005 the veteran was hospitalized at a VA medical facility 
for PTSD. The claims folder is absent for any post 
hospitalization clinical records that may exist nor and the 
veteran has not been afforded a VA PTSD examination 
subsequent to his hospitalization for evaluation of his PTSD 
disability.  

Concerning the issue of service-connection for a lumbar spine 
disability, in a May 2006 informal brief, the veteran's 
accredited representative raises the issue of secondary 
service connection and aggravation of a non service-connected 
by a service connected disability. The Court has held that 
service connection can be granted for disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disease or injury. Allen 
v. Brown, 7 Vet. App. 439 (1995). The RO has not addressed 
secondary service-connection nor was secondary service-
connection or aggravation of a non service-connected 
disability addressed in the January 2005 VA medical 
examination that was performed. 

Based on the foregoing, the Board concludes that additional 
medical evidence is necessary.  



Accordingly, the case is REMANDED for the following action:

1. The RO should obtain and associate with 
the claims file the veteran's medical 
records from September 2005 to the 
present, including those from the West 
Palm Beach, VA Medical Center, Florida, 
and associate those records with the 
claims folder.  

2.  The veteran should be afforded a 
psychiatric examination to identify the 
current level of impairment resulting from 
his service-connected PTSD. The claims 
folder must be made available to the 
examiner for review before the examination. 
All tests and studies deemed helpful by the 
examiner should be conducted in conjunction 
with the examination. The examiner should 
address the functional impairment of the 
veteran's service-connected PTSD, in 
correlation with the applicable diagnostic 
criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005). The medical 
specialist must also address the degree of 
severity and medical findings that 
specifically correspond to the rating 
criteria under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005). The examiner 
should also utilize the diagnostic criteria 
set forth in DSM-IV and assign a GAF score 
consistent with DSM-IV. The examiner should 
render an opinion as to the effect that the 
service-connected PTSD has, if any, on his 
earning capacity. All pertinent clinical 
findings and the complete rationale for all 
opinions expressed should be set forth in a 
written report.

		3.  The RO should arrange for a VA medical 
examination to determine whether or not 
the veteran's lumbar spine disorder(s) 
were either caused by or aggravated by the 
veteran's service-connected compression 
fracture of T6 disability. It is 
imperative that the claims folder be made 
available to the examiner for review. The 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the veteran's lumbar spine disorder(s) was 
caused by or aggravated by his service-
connected compression fracture of T6. If 
aggravation is found, the examiner should 
offer an opinion as to the degree of 
aggravation caused by the compression 
fracture of T6 disability. A detailed 
rationale should be provided for any 
opinion offered.

4.  After completion of the above, the RO 
should review the expanded record, and 
determine if the benefits sought can be 
granted. If the issues remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


